 

 

 

 

 

 

 

 

AFFIDAVIT OF SERVICE
Case: Court County: Job:
21-C-0358 5530025
Plaintiff / Petitioner: Defendant / Respondent:
Terrence } Fitch Sarah Monahan
Received by: For:
Chambers Notary and Process Service Terrence J Fitch
To be served upon:
Sarah Monahan

 

 

 

i, Monique Brewer, being duly swor, depose and say: ! am over the age of 18 years and not a party to this action, and that within the

boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: Sarah Monahan, Home: 1570 N Prospect Ave, Milwaukee, WI! 53202
Manner of Service: Personal/Individual, Apr 5, 2021, 2:31 pm CDT
Documents: Consent To Proceed Before A Magistrate Judge 21-C-0358 , Proposed Order 17PA004443

Additional Comments:
1) Unsuccessful Attempt: Mar 4, 2021, 4:28 pm CST at Home: 1570 N Prospect Ave, Milwaukee, WI 53202
Server entered the tenant Id 1204 in the doorbell along with calling her telephone number. No success server will make another attempt.

2) Unsuccessful Attempt: Mar 22, 2021, 8:11 pm CDT at Home: 1570 N Prospect Ave, Milwaukee, WI 53202
Server rang the doorbell. No one answered the doorbell. Someone entered the building which server gained access to apartment 1204.
Server knocked on the door. No one answered.

3) Successful Attempt: Apr 5, 2021, 2:31 pm CDT at Home: 1570 N Prospect Ave, Milwaukee, WI 53202 received by Sarah Monahan.
Server arrived at the apartment complex the same time as an Uber eats driver. Server gained access to apartment 1204 and knocked on the
door several times. Sarah Monahan answered the door identifying herseif documents were given by hand.

Subscribed and sworn to before me by the affiant who is
personally known to me.

Monee BWA FHEl2021

Monique Brewer Date Db g——

 

 

Notary Public
Chambers Notary and Process Service K-Q- AQ | Lt. DA. FORD
Milwaukee, Wi 53224 .
/ Date Commission ires
(414)324-4066 Exp
ROL
ot nF ABU yy,
ss rare %
= ARy = &
= : aol Ry , =
>i, i :
2% pus fas
Z ss “Ge
ZIOn RS
(ae Peer oS
“apre OF sh
“Hn Ww

Lynas 40 W¥319
UZ 2 dd Al Ud¥ 1202
O34
IM-LOIWLSIGNYSISV3
LYNOD LIYASIO Sf

ah

Case 2:21-cv-00358-LA Filed 04/16/21 Page 1of1 Document 5

 
